MEMORANDUM**
The district court and this court lack jurisdiction to entertain this action because it is not being prosecuted in the name of the real party in interest. Fed.R.Civ.P. 17(a) (“[e]very action shall be prosecuted in the name of the real party in interest”); C.E. Pope Equity Trust v. United States, 818 F.2d 696 (9th Cir.1987). The complaint does not name David Struckman as a plaintiff, even though he is identified throughout the pleadings as the real party in interest. Nor did Struckman sign the complaint or the notice of appeal. Kenneth Wayne, who appears pro se as the sole named plaintiff, cannot bring this action on Struckman’s behalf. Id. at 697 (“[although a non-attorney may appear in propria persona in his own behalf, that privilege is personal to him”). Wayne’s assertion that Rule 17(a) provides otherwise is without merit. Id. at 698. Because we lack jurisdiction, this appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.